                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

ROBERT GIPSON                                                                   PLAINTIFF

v.                              Case No. 4:16-cv-00781-KGB

DASSAULT FALCON JET                                                           DEFENDANT
                                        JUDGMENT

       Pursuant to the Opinion and Order entered in this matter on this date, the Court grants

defendant Dassault Falcon Jet’s motion for summary judgment against plaintiff Robert Gipson

(Dkt. No. 31). Mr. Gipson’s claims are dismissed with prejudice.

       So adjudged this 12th day of June, 2019.

                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
